In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00183-CR


                       IN RE R. WAYNE JOHNSON, RELATOR

                              ORIGINAL PROCEEDING

                                    April 30, 2015

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Relator R. Wayne Johnson is a prison inmate appearing pro se. In this original

proceeding, he asks that we issue a writ of mandamus against respondent, the

Honorable Don Emerson, judge of the 320th District Court of Potter County. 1


      In his petition, relator states that he has submitted a petition for writ of habeas

corpus to Judge Emerson seeking restoration of good-time credit which he contends

was wrongfully removed by the Texas Department of Criminal Justice. He seeks our

order compelling Judge Emerson to appoint counsel for him in the habeas proceeding.



      1
        Relator’s present complaint may be related to his complaints we denied in In re
Johnson, No. 07-14-00426-CV, 2015 Tex. App. LEXIS 729 (Tex. App.—Amarillo Jan.
27, 2015, orig. proceeding) (mem. op.).
       Because relator seeks to alter his sentence by habeas corpus following a final

felony conviction, we lack jurisdiction. See Board of Pardons & Paroles ex rel. Keene v.

Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483-84 (Tex. Crim. App. 1995)

(explaining that court of criminal appeals has exclusive jurisdiction over habeas relief

from final felony convictions); cf. Vargas v. Tex. Dep’t of Crim. Justice, No. 03-12-

00119-CV, 2012 Tex. App. LEXIS 9916, at *8 (Tex. App.—Austin Nov. 30, 2012, no

pet.) (mem. op.) (“state inmates must use only habeas corpus (or similar state)

remedies when they seek to invalidate the duration of their confinement” (internal

quotation marks and citation omitted)).


       Moreover, even if we are mistaken in our assessment of our jurisdiction,2 a party

seeking habeas corpus relief is ordinarily not entitled to court-appointed counsel at the

inception of the proceeding. Contrary to relator’s assertion, appointment of counsel to

assist in his prosecution of a writ of habeas corpus was not a ministerial act. In re

Bonilla, 424 S.W.3d 528, 532 (Tex. Crim. App. 2014) (orig. proceeding) (“Although they

have rights to appointed counsel and a free trial record on direct appeal, indigent

defendants do not have those rights for discretionary review of a decision of the court of

appeals, nor for collateral attacks on their convictions. . . . Although an indigent inmate

may eventually receive legal counsel to pursue his application, his initial effort in

preparing his application for a writ of habeas corpus will likely be pro se”). Accordingly,

       2
          Whether relator’s petition is actually “pending” is not shown. Relator alleges he
sent his petition directly to Judge Emerson but alleges also it has not been given to the
district clerk. Cf. Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 118
(Tex. Crim. App. 2013) (orig. proceeding) (per curiam) (“when there is no pending
application for habeas corpus filed under Article 11.07 of the Code of Criminal
Procedure, the appellate court is not without jurisdiction to rule on mandamus petitions
relating to a motion requesting access to material that could be used in a future habeas
application”).

                                            2
relator’s petition, even if considered, does not demonstrate entitlement to mandamus

relief. See id. at 533 (stating requirements for mandamus relief as no adequate remedy

at law and that what relator “seeks to compel is a ministerial act”).


       We dismiss relator’s petition.


                                                         Per Curiam




Do not publish.




                                             3